Citation Nr: 0733973	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-26 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE

Entitlement to an increased evaluation for chloracne, 
currently evaluated as 10 percent disabling. 






ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1968.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran had submitted a timely notice of disagreement as 
to the effective dates assigned following the award of 
service connection for hearing loss and tinnitus.  However, 
in his substantive appeal, the veteran limited his appeal to 
the increased-rating claim for the skin disorder.  


FINDING OF FACT

Chloracne is manifested by no active disease process and no 
more than moderate disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chloracne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001 & 2007), 
7829 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in October 2002 and July 2003 letters, the RO 
provided notice to the veteran regarding what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that was relevant to the claim.  The letter, however, did not 
inform the veteran of what was needed to substantiate a claim 
for increase or how disability evaluations and effective 
dates are assigned and the type evidence which impacts those 
determinations.  The Board finds that the veteran has not 
been prejudiced by such.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case as no new disorders are being 
service connected and no increased rating is being assigned, 
there is no need for such notice to be provided.  
Additionally, as to the failure to inform him of the evidence 
necessary to substantiate a claim for increase, the record 
shows that the veteran has actual knowledge of this, as he is 
arguing he warrants a higher evaluation than the current 
10 percent evaluation assigned and makes specific arguments 
on why he warrants a 30 percent evaluation.  See id.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  The veteran submitted 
medical records.  VA has not obtained any records, as the 
veteran has not identified any records that need to be 
obtained.  He was afforded VA examinations in November 2002 
and May 2004.  The veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Service connection for acne was awarded in a December 1985 
Board decision.  In the January 1986 rating decision that 
effectuated the Board's grant, the RO assigned a 10 percent 
evaluation.  The veteran has remained at the 10 percent 
evaluation since that time.  In a July 2004 rating decision, 
the RO reclassified the disability as chloracne.

The veteran asserts that his service-connected disability 
warrants a higher evaluation.  He states that he has major 
and deep residual scarring that affects more than 40 percent 
of his face and neck.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The criteria for evaluating skin disorders were amended in 
August 2002, which is during the appeal period.  The former 
criteria did not have a specific Diagnostic Code that 
addressed chloracne.  Prior to August 30, 2002, 38 C.F.R. § 
4.118, Diagnostic Code 7800, pertaining to disfiguring scars 
of the head, face, or neck, provided that a 10 percent 
evaluation for moderate disfiguring scars of the head, face, 
or, neck.  An evaluation of 30 percent required severe 
disfiguring scars of the head, face, or, neck, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  Id.

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806, pertaining to eczema, provided that when the skin 
disorder involved an exposed surface or area and there was 
exfoliation, exudation, or itching, a 10 percent evaluation 
was warranted.  A 30 percent evaluation required exudation or 
itching constant, extensive lesions or marked disfigurement.  
Id.  

Under the former criteria, a scar which was superficial, 
poorly nourished, with repeated ulceration would be assigned 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).  Under Diagnostic Code 7804, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration would be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7829, pertaining to chloracne, provides that deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck or deep acne other than on the 
face or neck warrants an evaluation of 10 percent.  An 
evaluation of 30 percent requires deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck.  Diagnostic Code 7829 also provides that 
acne may be rated as disfigurement of the head, face or neck 
or as scars, depending on the predominant disability.  Id.  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7800, pertaining to disfigurement of the head, face, or neck, 
provides that an evaluation of 10 percent is warranted for 
disability of the skin of the head, face, or neck with one 
characteristic of disfigurement.  An evaluation of 30 percent 
requires disability of the skin of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricles), cheeks, lips) or with two or three 
characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in 
length. 
Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 
Surface contour of scar elevated or 
depressed on palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Under the current Diagnostic Code 7806, dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2007).

A 10 percent evaluation is warranted for a scar which is 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2006).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id. at Note 1.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 2.  Under 
Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 1. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for  chloracne.  The 
veteran's chloracne is no longer active, and his residuals 
would not rise to a level to warrant a higher evaluation 
considering both the former and the current criteria.  

When considering the former criteria under Diagnostic Code 
7800, the evidence does not show that the veteran's service-
connected disability has caused severe disfiguring scars of 
the head, face, or, neck.  In the November 2002 VA 
examination report, the examiner stated that the veteran had 
small-to-medium sized scars on the forehead, temples, cheeks, 
nose, chin, and neck.  In the May 2004 VA examination report, 
the examiner stated that the veteran had small residual 
nodules on the face and neck, but described the symptoms in 
general as being chronic and "mild."  Professional 
described severe disfigurement as a result of the scarring is 
not shown, and there were no clinical findings that the 
scarring had impacted the eyelids, lips, right auricles.  

When considering the former criteria of Diagnostic Code 7806, 
the veteran's chloracne would not rise to the level of the 
30 percent evaluation, which involves exudation or itching 
constant, extensive lesions, or marked disfigurement.  In the 
November 2002 VA examination report, the examiner noted that 
the chloracne was quiescent with occasional flares.  In the 
May 2004 VA examination report, the examiner stated 
specifically that there was no ulceration, exfoliation, or 
crusting.  He also noted that the veteran's symptoms had 
subsided.  The overall symptoms the veteran experiences would 
not warrant a 30 percent evaluation under the former criteria 
under Diagnostic Code 7806.

When considering former criteria for scars under Diagnostic 
Code 7803 and 7804, the clinical findings in the examination 
reports do not establish that the scarring on his face is 
poorly nourished with repeated ulcerations or that it is 
tender and painful.  

Under the revised criteria for Diagnostic Code 7800, the 
evidence does not show evidence of disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features; with two or three characteristics of disfigurement.  
The veteran has two of the characteristics of disfigurement 
of (1) abnormality skin texture in an area exceeding six 
square inches and (2) areas of depression on palpation, as 
described by the examiner in the May 2004 VA examination 
report.  However, there is a lack of evidence that the 
veteran has the accompanying visible or palpable tissue loss 
as a result of the scars to warrant a 30 percent evaluation.  
In the May 2004 VA examination report, the examiner made a 
specific finding that the veteran had no tissue loss (and no 
induration and inflexibility as well).  Thus, a rating in 
excess of 10 percent is not warranted under the amended 
Diagnostic code 7800.

There is also no evidence to show that the chloracne 
manifests 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  Nor is it shown that 
systemic therapy is required.  Again, both examination 
reports indicate that the veteran's chloracne is no longer 
active.  Thus a rating in excess of 10 percent is not 
warranted under the amended Diagnostic Code 7806.  Also, the 
evidence does not show that the residual scarring is 
superficial and unstable or superficial and painful to 
warrant a possible separate 10 percent evaluation under the 
amended Diagnostic Codes of 7803 and 7804.

Considering Diagnostic Code 7829, which addresses chloracne 
specifically, there is no evidence of deep acne (deep 
inflamed nodules and pus-tilled cysts) affecting 40 percent 
or more of the face and neck.  Again, the veteran's chloracne 
is no longer active.  Thus a rating in excess of 10 percent 
is not warranted under Diagnostic Code 7829, which involves 
an active disease process.  

In sum, the veteran is not entitled to a rating higher than 
10 percent for his service-connected chloracne under any of 
the potentially applicable diagnostic codes.  The Board is 
aware that the veteran feels he warrants a higher evaluation, 
as he has had the 10 percent evaluation since being awarded 
service connection for the skin disability in 1986.  He feels 
his disability is worse and has been worse than the 
10 percent evaluation contemplates.  The Board has considered 
his complaints, but has accorded more probative value to the 
clinical findings made by professionals in the VA examination 
reports regarding the severity of the veteran's skin 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for chloracne, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

An increased evaluation for chloracne is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


